SHAREHOLDER VOTING AGREEMENT




This Shareholder Voting Agreement (the “Agreement”) is made and entered into
effective as of this 31st day of December, 2018, which is the “Effective Date”
of the Merger Agreement (as defined below), by and among KonaTel, Inc., a
Delaware corporation (the “Company”), D. Sean McEwen, the CEO, President and
Chairman of the Board of Directors of the Company (“McEwen”), Joshua Ploude
(“Ploude”) and Vyacheslav Yanson (“Yanson”).




RECITALS




WHEREAS, Ploude owns ninety (90%) of all issued and outstanding shares of
Apeiron Systems, Inc., a Nevada corporation (“Apeiron”) capital stock and Yanson
owns ten (10%) of all issued and outstanding shares of Apeiron capital stock
(collectively the “Apeiron Shares”); and




WHEREAS, the Company; KonaTel Acquisition Corp., a Nevada corporation and
wholly-owned subsidiary of the Company (“Merger Subsidiary”); Apeiron; Ploude
and Yanson intend to enter into an Agreement and Plan of Merger (the “Merger
Agreement”) pursuant to which Merger Subsidiary will merge with and into Apeiron
with Apeiron being the surviving entity and whereby the Company will acquire
100% of the outstanding capital stock of Apeiron and Apeiron will become a
wholly-owned subsidiary of the Company; and




WHEREAS following the closing of the Merger Agreement, Ploude and Yanson will
collectively own approximately 7,000,000 shares of the Company’s $0.001 mill par
value common stock (the “Company Common Stock”); and




WHEREAS, the parties believe that McEwen is the most knowledgeable and best
suited person to manage the Company and its operations after the closing of the
Merger Agreement; and




WHEREAS McEwen has made a significant investment in KonaTel, and as a condition
of his agreeing to the Merger Agreement, McEwen requires that for the first two
(2) years following the closing of the Merger Agreement that he be granted a
limited “veto power” over certain Company actions so that McEwen can preserve
and protect his investment, and ensure that he will have the authority he needs
to manage the Company and its operations as the Company’s Chairman and CEO
effectively and profitably; and




WHEREAS the parties believe that the limited veto power McEwen requires is
reasonable both in scope and duration and is beneficial to the Company, and that
it is in the best interest of the Company and its shareholders to enter into the
Merger Agreement subject to that veto power;




NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




1



--------------------------------------------------------------------------------

AGREEMENT




1.

TERM




This Agreement shall remain in force for a period of two (2) consecutive years
following the Effective Date of the Merger Agreement as defined in the Merger
Agreement (the “Term”).




2.

SHAREHOLDER VOTING




Key Holder Shares. Ploude and Yanson (collectively the “Key Holders”) each agree
to hold all shares of voting capital stock of the Company registered in their
respective names, or beneficially owned by them as of the date hereof, and any
and all other securities of the Company legally or beneficially acquired by each
of the Key Holders after the date hereof (hereinafter collectively referred to
as the “Key Holder Shares”) subject to, and to vote the Key Holder Shares in
accordance with, the provisions of this Agreement; provided, that the term “Key
Holder Shares” shall not include shares of Company Common Stock sold publicly by
the Key Holders in accordance with that certain Lock-Up/Leak-Out Agreement
executed and delivered as of the Effective Date of the Merger Agreement.




2.1

Election of Directors. On all matters relating to the election of directors of
the Company, for the Term of this Agreement and so long as McEwen owns 5% or
more of outstanding stock of the Company, the Key Holders shall: (i) vote all
the Key Holder Shares so as to elect McEwen as a member of the board of
directors of the Company (the “Board”); (ii) nominate McEwen as a “nominee” to
the Board in any special or annual meeting of the Company to elect members of
the Board and vote all Key Holders’ Shares and other proxies provided to
management in connection with any such meeting for McEwen as one of the
“nominees” to the Board; provided, however, if the Shareholder has been removed
as a director for cause by the shareholders of the Company and such removal has
been confirmed by a Delaware court of competent jurisdiction under Delaware Law,
this provision shall not be enforceable and shall be void.




2.2

Proposed Actions.




(a)

On all matters relating to Consent Actions (as defined below) that are approved
by McEwen, the Key Holders agree to be present, in person or by proxy, at all
meetings of shareholders for the vote thereon, to vote all the Key Holder Shares
in favor of the proposed action, or in connection with any solicitation of
written consents from the stockholders of the Company, to consent to the
proposed action, and raise no objections to the proposed action, and to waive
and refrain from exercising any dissenters rights, appraisal rights or similar
rights in connection with such proposed action.  




(b)

On all matters relating to Consent Actions that are not approved by McEwen, the
Key Holders agree to be present, in person or by proxy, at all meetings for the
vote thereon, to vote all the Key Holder Shares against the proposed action, or
in connection with any solicitation of written consents from the stockholders of
the Company, to object to the proposed action.  McEwen shall provide the Key
Holders with written notice of his approval or non-approval of any Consent
Action within (i) five (5) business days of the date the Board approves the
Consent Action if McEwen participates in the vote or written consent approving
the Consent Action; or (ii) five (5) business days of


2


--------------------------------------------------------------------------------

the date McEwen receives written notice of the Board’s approval of the Consent
Action if McEwen did not participate in the vote or written consent.  The Key
Holders covenant to inform McEwen of any Consent Action approved by the Board
within three (3) days of the Key Holder’s receipt of such information.  




2.3

Irrevocable Proxy. To secure the Key Holder’s obligations to vote the Key Holder
Shares in accordance with this Agreement, each Key Holder hereby appoints
McEwen, as such Key Holder’s true and lawful proxy and attorney, with the power
to act alone and with full power of substitution, to vote all of such Key
Holder’s Key Holder Shares as set forth in this Agreement and to execute all
written consents or objections and other appropriate instruments consistent with
this Agreement on behalf of such Key Holder.  The proxy and power granted by
each Key Holder pursuant to this Section are coupled with an interest and are
given to secure the performance of such party’s duties under this Agreement and
are irrevocable for the Term of this Agreement.  The proxy and power shall
survive the death, incompetency and disability of such party.




2.4

Legend.




(a)

Concurrently with the execution of this Agreement, there shall be imprinted or
otherwise placed, on certificates representing the Key Holder Shares the
following restrictive legend (the “Legend”):




“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A SHAREHOLDER VOTING AGREEMENT WHICH PLACES CERTAIN RESTRICTIONS
ON THE VOTING OF THE SHARES REPRESENTED HEREBY.  ANY PERSON ACCEPTING ANY
INTEREST IN SUCH SHARES SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF SUCH AGREEMENT.  A COPY OF SUCH VOTING AGREEMENT WILL BE
FURNISHED TO THE RECORD HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON WRITTEN
REQUEST TO THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS.”




(b)

Subject to the limitations on public sale set forth in the first paragraph in
Section 2 above, the Company agrees that, during the term of this Agreement, it
will not remove, and will not permit to be removed (upon registration of
transfer, reissuance of otherwise), the Legend from any such certificate and
will place or cause to be placed the Legend on any new certificate issued to
represent Key Holder Shares theretofore represented by a certificate carrying
the Legend.  If at any time or from time to time any Key Holder holds any
certificate representing shares of the Company’s capital stock not bearing the
aforementioned legend, such Key Holder or Investor agrees to deliver such
certificate to the Company promptly to have such legend placed on such
certificate; provided, however, this provision shall not prohibit any Key Holder
from depositing such Key Holder’s Key Holder Shares for public sale with a
Broker (as defined in the referenced Lock-Up/Leak-Out Agreement) and allowing
such Broker to transfer such Key Holder’s Key Holder Shares into “street name”
for deposit with the Depository Trust Company; and provided, further, however,
so long as such Key Holder’s Key Holder Shares have not been publicly-sold by
such Key Holder, such Key Holder’s Key Holder Shares shall remain subject to
this Agreement, regardless of transfer without the Legend.




3



--------------------------------------------------------------------------------



2.5

Successors. The provisions of this Agreement shall be binding upon the
successors in interest to any of the Key Holder Shares, unless the Key Holder
Shares have been publicly sold under the referenced Lock-Up/Leak-Out Agreement,
at which time this Agreement shall no longer apply to the Key Holder Shares that
have been publicly sold.  Subject to Section 2.4(b), the Company shall not
permit the transfer of any of the Key Holder Shares on its books or issue a new
certificate representing any of the Key Holder Shares unless and until the
person to whom such security is to be transferred shall have executed a written
agreement, substantially in the form of this Agreement, pursuant to which such
person becomes a party to this Agreement and agrees to be bound by all the
provisions hereof as if such person were a Key Holder.




2.6

Other Rights. Except as provided by this Agreement, each Key Holder shall
exercise the full rights of a holder of capital stock of the Company with
respect to the Key Holder Shares.




3.

BOARD OF DIRECTOR VOTING.




The Key Holders, as applicable, each agree to exercise their voting power as an
elected member of the Board (“Director”) consistently with the terms of this
Agreement; provided that nothing in this Agreement shall obligate a Director to
exercise his or her voting authority in a manner that is inconsistent with his
or her duties as a Director to the Company and its shareholders.




3.1

Consent Actions. The Key Holders hereby acknowledge and agree that the Amended
Bylaws of the Company require the unanimous vote of the Directors or the consent
of a majority of the shareholders of the Company for the Company to take the
following specific actions (the “Consent Actions”) during the Term of this
Agreement:




(a)

Increase the compensation of any employee of the Company in excess of $20,000 in
any one calendar year.  For these purposes, the term compensation includes any
form of remuneration or monetary benefit;




(b)

Issue stock, create a new class of stock, grant options or warrants, modify any
shareholder, option holder or warrant holder right, grant conversion rights, or
take any other action that directly or indirectly dilutes the outstanding stock
of the Company.




(c)

Issue debt in excess of $100,000 in aggregate in any one calendar year;




(d)

Approve a plan of Exchange, reorganization, or conversion;




(e)

Sell, transfer or otherwise convey the assets of the Company other than in the
ordinary course of the business of the Company;




(f)

Enter into a contract or other transaction having a total aggregate contractual
liability in excess of $100,000 in any one calendar year; and




(g)

Change the Bylaws modifying this shareholder consent requirement.




4



--------------------------------------------------------------------------------



3.2

Chairman of the Board. On all matters relating to the election or appointment of
the Chairman of the Board, the Key Holders agree to vote so as to elect McEwen
as the Chairman of the Board.




4.

MISCELLANEOUS




4.1

Further Action. If and whenever any Key Holder Shares are sold, the Key Holders
or the personal representative of the Key Holders shall do all things and
execute and deliver all documents and make all transfers, and cause any
transferee of the Key Holder Shares to do all things and execute and deliver all
documents, as may be necessary to consummate such sale consistent with this
Agreement.




4.2

Specific Performance and/or Injunctive Relief. The parties declare that it is
impossible to measure in money the damages which will accrue to a party or to
their heirs, personal representatives, or assigns by reason of another party’s
failure to perform any of the obligations under this Agreement, and agree that,
in addition to damages and remedies at law, the parties shall be entitled to
seek and obtain specific performance and/or injunctive relieve without the
posting of a bond for the purpose of enforcing the terms of this Agreement.  If
any party hereto or his heirs, or his or its personal representatives, or
assigns institutes any action or proceeding to specifically enforce the
provisions hereof and/or obtain injunctive relieve, any person against whom such
action or proceeding is brought hereby waives the claim or defense therein that
such party or such personal representative has an adequate remedy at law, and
such person shall not offer in any such action or proceeding the claim or
defense that such remedy at law exists.




The parties specifically agree that in the event of any failure of a Key Holder
(or its/his successor or assign) to perform any of its/his obligations under
this Agreement, McEwen shall have the right to: (i) call a special meeting,
directly, of the shareholders of the Company, to enjoin any action on the part
of the Company and the Board that was the subject of a Consent Action that was
not approved by McEwen, and enjoin any action on the part of the Company and the
Board that is inconsistent with any Consent Action that was approved by McEwen;
(ii) without surety bond and at the cost and expense of the Company, to have any
court of competent jurisdiction enjoin any such action pending the holding of
the subject special meeting of the shareholders of the Company, if the Company
and the Board do not agree to await shareholder approval/disapproval of any such
action; and (iii) to seek all damages resulting from the breach of the terms and
provisions of this Agreement in law or equity, with attorney’s fees and costs to
be awarded against the Key Holder (or its/his successor or assign) who failed to
perform its/his obligations under this Agreement. Any required proxy or
information statement required to be filed by McEwen and mailed to shareholders
of the Company in connection with any such special meeting shall be at the sole
cost and expense of the Company, and the Company shall cooperate fully with
McEwen in the preparation, filing and mailing of any proxy or information
statement to the extent reasonably required by McEwen.




4.3

Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware and shall be binding
upon the parties hereto in the United States and worldwide.  Each of the parties
hereto irrevocably consents to the exclusive jurisdiction and venue of any
federal or state court within Washoe County, Nevada, in connection with any
matter based upon or arising out of this Agreement, agrees that process may be
served upon it in any manner authorized by the laws of the State of Nevada for
such persons and waives and covenants

5



--------------------------------------------------------------------------------

not to assert or plead any objection that they might otherwise have to
jurisdiction, venue and such process.  Each party agrees not to commence any
legal proceedings based upon or arising out of this Agreement except in such
courts.




4.4

Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.




4.5

Successors and Assigns. The provisions hereof shall inure to the benefit of, and
be binding upon, the parties hereto and their respective successors, assigns,
heirs, executors and administrators and other legal representatives.




4.6

Additional Shares. Subject to the limitations on public sale set forth in the
first paragraph of Section 2 above, in the event that subsequent to the date of
this Agreement any shares or other securities are issued on, or in exchange for,
any of the Key Holder Shares by reason of any stock dividend, stock split,
combination of shares, reclassification or the like, such shares or securities
shall be deemed to be Key Holder Shares for purposes of this Agreement.




4.7

Costs and Attorney’s Fees. In the event that any action, suit or other
proceeding is instituted based upon or arising out of this Agreement or the
matters contemplated herein or any other matter relating to the equity interests
of the Investors in the Company (whether based on breach of contract, tort,
breach of duty or any other theory), the prevailing party shall recover all of
such party’s costs (including, but not limited to expert witness costs) and
reasonable attorneys’ fees incurred in each such action, suit or other
proceeding, including any and all appeals or petitions therefrom.




4.8

Notices. All notices required in connection with this Agreement shall be in
writing and shall be deemed effectively given:  (a) upon personal delivery to
the party to be notified, (b) when sent by confirmed electronic mail or
facsimile if sent during normal business hours of the recipient; if not, then on
the next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written notification of receipt.




[The remainder of this page has been intentionally left blank.  Signature page
follows.]




6



--------------------------------------------------------------------------------

SHAREHOLDER VOTING AGREEMENT SIGNATURE PAGE




SHAREHOLDER:




Date:







KONATEL, INC.:




By:

/s/ D. Sean McEwen

Date:

12/26/2018

D. Sean McEwen, President and CEO










D. SEAN McEWEN:




/s/ D. Sean McEwen

Date:

12/26/2018

D. Sean McEwen










APEIRON SYSTEMS, INC.:




By:

/s/ Joshua Ploude

Date:

12/26/2018

Joshua Ploude, CEO










JOSHUA PLOUDE:




/s/ Joshua Ploude

Date:

12/26/2018

Joshua Ploude










VYACHESLAV YANSON:




/s/ Vyacheslav Yanson

Date:

12/26/2018

Vyacheslav Yanson










7

